Citation Nr: 1547349	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  07-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active military service from November 1979 to November 1982.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently returned to the VA RO in Atlanta, Georgia.  

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  Most recently in June 2012, the Board remanded this appeal for additional development.  The case has now been returned to the Board for further appellate action.  As will be explained in further detail below, the Board is granting the new and material evidence aspect of the Veteran's appeal.  The underlying de novo claim for service connection for a low back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 1993 rating decision denied entitlement to service connection for a back injury.

2.  The evidence associated with the claims file subsequent to the October 1993 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The October 1993 rating decision denying service connection for a back injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
2.  New and material evidence has been received sufficient to reopen a claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Here, an October 1993 rating decision denied entitlement to service connection for a back injury based on a finding that there was no evidence of a chronic disability since service.  The Veteran did not appeal that decision.  

Pertinent evidence of record at the time of the October 1993 rating decision included the Veteran's service treatment records (STRs), which show that the Veteran was diagnosed with lumbosacral strain during active service and reported continued back pain at the time of his September 1982 separation examination.  In addition, at a September 1992 VA examination, the Veteran was diagnosed with mild scoliosis and spondylolisthesis.  

Pertinent evidence received since the October 1993 rating decision includes the Veteran's statements that he has experienced back pain since his injury in service as well as medical records showing that the Veteran has received current treatment for low back pain and diagnoses of degenerative joint disease of the low back.   

The Board finds that the Veteran's statements and the current medical records are new and material.  In this regard, they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim of entitlement to service connection a low back disability.  Accordingly, reopening of the claim of entitlement to service connection for a low back disability is warranted.  

ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for a low back disability is granted.


REMAND

Regrettably, the Board finds that additional development is required before the issue of entitlement to service connection for a low back disability is decided.  The Veteran asserts that he has a low back disability that is related to his active service.  Specifically, he reports that he first injured his back in service and that he has continued to experienced intermittent back pain since that time.  

A review of the STRs shows that in June 1982, the Veteran slipped and fell and injured his back.  Following examination, he was diagnosed with lumbosacral sprain and prescribed Flexeril and Motrin for treatment.  He was seen on several occasions during service for follow-up treatment for that injury.  At his September 1982 separation examination, the Veteran reported that he was still experiencing back pain.  

In September 1992, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he first injured his back during service.  He was diagnosed with mild scoliosis and spondylolisthesis.  

In February 2012, the Veteran was afforded another VA examination.  At that time, the diagnosis of spondylolisthesis was confirmed.  

Additionally, a review of the VA Medical Center treatment notes of record shows that the Veteran has been noted to have degenerative joint disease of the low back.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Further, only such conditions as are recorded in physical examination reports are to be considered as noted.  Paulson v. Brown, 7 Vet. App. 466 (1995).

Additionally, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  The terms disease and defects must be interpreted as being mutually exclusive.  The term disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term defects means structural or inherent abnormalities or conditions that are more or less stationary in nature.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).
In light of the evidence showing that the Veteran injured his back during active service, his statements that he has continued to experience intermittent back pain since then, and the medical evidence of record indicating that the Veteran may have a back disability that existed prior to his active service (scoliosis and/or spondylolisthesis), the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any back disability, to include a determination as to whether it clearly and unmistakably existed prior to active service or was clearly and unmistakably not aggravated by active service and whether he has a disability that could be characterized as a congenital defect versus a congenital disease.

Also, current treatment records show be identified and obtained before a decision is made with regard to the claim for service connection for a low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination to determine the nature of any current low back disability.  The examiner must review the claims file and must note that review in the report.  The Veteran's lay testimony alone is not a sufficient basis to determine that he had a low back disability that pre-existed his active service.  

Based upon the examination results and the review of the record, the examiner should identify any and all diagnoses of low back disabilities and make a determination as to whether the identified low back disabilities are a disease, a defect, or are the result of an injury.  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" are defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

Once all diagnoses have been identified and characterized as a disease, defect, or the result of an injury, the examiner should provide the following opinions:  

a)  Did the Veteran have a low back disability (a disease or a disability resulting from injury ONLY, not defect) that clearly and unmistakably existed prior to his active service?  If so, was any pre-existing low back disability (a disease or a disability resulting from injury ONLY) clearly and unmistakably not aggravated during active service? 

b)  For any disability determined to be a defect, is it at least as likely as not (50 percent or better probability) that the Veteran developed superimposed low back pathology as a result of his active service? 

c)  With regard to any diagnosed low back disability not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service. 

The rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report and any opinions provided comport with this remand, and undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to service connection for a low back disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made, and his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  He has the right to submit additional evidence and argument concerning this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


